NUMBER 13-06-536-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




IN RE CALVIN WAYNE COPELAND




On Petition for Writ of Mandamus 



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Hinojosa and Castillo 
Memorandum Opinion Per Curiam


         Relator, Calvin Wayne Copeland, has filed a petition for writ of mandamus in the
above cause seeking to overturn a determination of competency to stand trial.  Relator has
failed to present a record to the Court.  Tex. R. App. P. 52.7.  The Court, having examined
and fully considered the petition for writ of mandamus, is of the opinion that relator has not
shown himself entitled to the relief sought.  Accordingly, the petition for writ of mandamus
is hereby DENIED.  See Tex. R. App. P. 52.8(a).         
                                                                                      PER CURIAM
Memorandum opinion delivered and filed
this 23rd day of October, 2006.